Exhibit 10.99

INTERCOMPANY SERVICES EXTENSION AGREEMENT

This Extension Agreement dated as of January 1, 2007 is by and between Hallmark
Cards, Incorporated (“Hallmark”) and Crown Media Holdings, Inc. (“Crown
Holdings”).

WHEREAS, Crown Holdings and Hallmark have previously entered into that certain
Intercompany Services Agreement between the parties dated as of December 23,
2002 (the “Services Agreement”) as extended on January 1, 2006; and

WHEREAS, the parties desire to further extend the term of the Services
Agreement;

NOW, THEREFORE, Crown Holdings and Hallmark hereby agree as follows:

The term of the License Agreement shall be extended for an additional period
terminating on January 1, 2008, subject to any earlier termination pursuant to
the terms of the Services Agreement.

All other terms and conditions of the Services Agreement will remain unchanged
and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Extension Agreement as
of the date set forth above.

HALLMARK CARDS, INCORPORATED

 

 

By: 


/s/ Brian Gardner

 

 





Title: 

Executive Vice President.

 

 

 

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

By: 


/s/ C. Stanford

 

 





Title: 

Executive Vice President

 

 

 

 

 


--------------------------------------------------------------------------------